—Order, Supreme Court, New York County (Myriam Altman, J.), entered October 26, 1993, which, in the third-party action for declaratory judgment, granted the motion of third-party defendant Firemen’s Insurance Company of Newark, and denied the cross-motion of third-party plaintiffs for summary judgment, unanimously affirmed, without costs.
In the underlying action, plaintiff sued defendants and third-party plaintiffs to recover damages resulting from the theft of antique furniture which plaintiff had sold to a Mexican customer, and for which plaintiff had contracted with defendants to deliver to a Texas location. The defendants and third-party plaintiffs then increased their insurance for this shipment with third-party defendant. The endorsement specifically provided as a condition of insurance that the conveyance be attended or guarded at all times by two persons. The night before the trip, the drivers slept at the residence of one of the drivers. One truck was parked across the street from this residence when it was stolen. Even though one of the drivers asserts that he had positioned himself so as to be able to watch the truck through a window, the endorsement was not complied with. Accordingly, summary judgment was properly granted to third-party defendant and denied to third-party plaintiff. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.